Dear Ms. Sugar:
In your opinion request of recent date you state that your office seized $5,700 in cash from a Lititia Juarez in a highway interdiction case. Ms. Juarez, apparently not convicted on any criminal charge arising out of these circumstances, has not made any attempt to recover her money despite the fact that you indicate numerous attempts to locate her have as yet met with no success. Your question is: Is the money considered abandoned, and if so, how is it to be disposed?
With respect to the disposition of cash, we refer you to the provisions of the Uniform Disposition of Unclaimed Property Act, LSA-R.S. 9:151, et seq. Therein, cash money is included as distributable, as provided by LSA-R.S. 9:152 (10)(a):
      (10) "intangible personal property" includes, by way of illustration: (a) Monies, checks, drafts deposits, interest, dividends, and income . . . (Emphasis added).
Further, LSA-R.S. 9:164 covers property held by courts and public agencies. This statute reads as follows:
 Intangible personal property held for the owner by a court, state, or other government, governmental subdivision or agency, public corporation, or public authority which remains unclaimed by the owner for more than one year
after becoming payable or distributable is presumed abandoned; however, the bonds and the coupons or interest payments incidental thereto issued by a public entity, which remain unclaimed by the owner for more than five years after becoming payable or distributable, are presumed abandoned. (Emphasis added).
If the money is determined to be abandoned, in accordance with the statute, said funds should be forwarded to the State Treasury. See Attorney General Opinions 96-167 and 90-654, attached.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams